DETAILED ACTION
1.	This communication is in response to Application No. 16/478,550 filed on July 17, 2019 in which claims 1-19 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “control unit” in claims 1 and 19 and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 6, 14 and their dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

9.	Claims 6 and 14 recite “extracts a characteristic amount not removed with the first weight as the first characteristic amount, and 20extracts a characteristic amount not removed with the second weight as the second characteristic amount”. However, this limitation is insufficient because the applicant does not appear to provide an explanation on the term “characteristic amount not removed with the first/second weight” within the applicant’s specification and it is not clear what this process refers to. 

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 is a system type claim that recites “a program for causing a computer to function as: a control unit […]”. The means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. 

12.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an information processing apparatus comprising: a control unit configured to extract a first 5characteristic amount positively contributing to a prediction result by a prediction model configured by a non-linear model and a second characteristic amount negatively contributing to the prediction result, from among characteristic amounts of input data input to the 10prediction model.
2A Prong 1: The limitation to extract a first 5characteristic amount positively contributing to a prediction result by a prediction model configured by a non-linear model and a second characteristic amount negatively contributing to the prediction result, from among characteristic amounts of input data input to the 10prediction model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “an information processing apparatus comprising a control unit”, extracting first and second characteristic amounts which contribute positively and negatively, respectfully, to a prediction result may be performed manually by a user casting a prediction and determining which characteristic amounts positively and negatively contribute to a given prediction result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a control unit to perform the extracting step. The control unit is recited at a high-level of generality (i.e., as a generic control unit performing a generic computer function of extracting first and second characteristic amounts based on positive or negative contribution) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of using a control unit to perform the extracting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For the reasons above, Claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 2-12. The additional limitations of the dependent claims are addressed below.

Claim 2 recites the information processing apparatus according to claim 1, wherein the control unit generates output information indicating that the first characteristic 15amount positively contributes to the prediction result and the second characteristic amount negatively contributes to the prediction result. At Step 2A Prong 1, Dependent claim 2 recites mental process “generates output information indicating that the first characteristic 15amount positively contributes to the prediction result and the second characteristic amount negatively contributes to the prediction result”, such that other than reciting “control unit” the generation of output information to indicate that a first characteristic amount positively contributes to the prediction result and a second characteristic amount negatively contributes to the prediction result may be performed manually by the user generating said output information based on their own prediction. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 3 recites the information processing apparatus according to 20claim 2, wherein the output information includes information indicating a contribution of the first characteristic amount and a contribution of the second characteristic amount. Dependent claim 3 is just another activity specifying the types of output information to be produced, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Further at Step 2A Prong 1, Dependent Claim 3 recites a mental process such that the information outputted including the respective contributions of each characteristic amount may be performed manually by the user indicating the according contributions of each characteristic amount in their prediction. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 4 recites the information processing apparatus according to claim 3, wherein the output information includes a graph quantitatively illustrating the contribution of the first characteristic amount and the contribution of the second characteristic amount. Dependent claim 4 is just another activity specifying the types of output information to be produced, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Further, At Step 2A Prong 1, Dependent claim 4 recites a mental process such that the information outputted including a graph quantitatively illustrating the contributions of each characteristic amount may be performed manually by the user drafting a graph illustrating the contributions of the characteristic amounts in their prediction. Accordingly, under Step 2A Prong 2 and 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 5 recites the information processing apparatus according to68 SP370930WO00 claim 3, wherein the output information includes a sentence generated on a basis of the first characteristic amount and the contribution of the first characteristic amount, and/or the second characteristic amount and the 5contribution of the second characteristic amount. Dependent claim 5 is just another activity specifying the types of output information to be produced, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Further, at Step 2A Prong 1, Dependent claim 5 recites a mental process such that the information outputted including a sentence generated on the basis of the first and second characteristic amounts and contributions may be performed manually by the user creating a sentence illustrating the contributions of the characteristic amounts in their prediction. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 6 recites the information processing apparatus according to claim 1, wherein the control unit 10obtains a first weight and a second weight for minimizing a loss function including a first term having a smaller loss as the input data to which the first weight is applied more positively contributes to the prediction result, and  15a second term having a smaller loss as the input data to which the second weight is applied more negatively contributes to the prediction result, extracts a characteristic amount not removed with the first weight as the first characteristic amount, and  20extracts a characteristic amount not removed with the second weight as the second characteristic amount. At Step 2A Prong 1, Dependent claim 6 recites mathematical process “obtains a first weight and a second weight for minimizing a loss function including a first term having a smaller loss as the input data to which the first weight is applied more positively contributes to the prediction result, and  15a second term having a smaller loss as the input data to which the second weight is applied more negatively contributes to the prediction result”, such that other than reciting “control unit”, obtaining first and second weights for minimizing a loss function and according first and second terms may be performed by mathematical calculation. Further, at Step 2a Prong 1, Dependent claim 6 recites “extracts a characteristic amount not removed with the first weight as the first characteristic amount, and  20extracts a characteristic amount not removed with the second weight as the second characteristic amount”, such that other than reciting “control unit”, the extraction of these characteristic amounts may be performed manually by the user based on their prediction. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 7 recites the information processing apparatus according to claim 6, wherein 25the control unit minimizes the loss function under a predetermined constraint condition, and the predetermined constraint condition includes a number of the first characteristic amounts being equal to or smaller than a first threshold value and a number of 30the second characteristic amounts being equal to or smaller than a second threshold value. At Step 2A Prong 1, Dependent claim 7 recites mathematical process “minimizes the loss function under a predetermined constraint condition, and the predetermined constraint condition includes a number of the first characteristic amounts being equal to or smaller than a first threshold value and a number of 30the second characteristic amounts being equal to or smaller than a second threshold value”, such that other than reciting “control unit”, minimizing the loss function and determining a predetermined constraint condition based on a first and second threshold value may be performed by mathematical calculation. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 8 recites the information processing apparatus according to claim 7, wherein the predetermined constraint condition further includes a difference being equal to or smaller 5than a third threshold value, the difference being between a difference between a prediction result obtained by inputting the first characteristic amount to the prediction model and a prediction result obtained by inputting the second characteristic amount to the 10prediction model, and a prediction result obtained by inputting the input data to the prediction model. At Step 2A Prong 1, Dependent claim 8 recites mathematical process “predetermined constraint condition further includes a difference being equal to or smaller 5than a third threshold value, the difference being between a difference between a prediction result obtained by inputting the first characteristic amount to the prediction model and a prediction result obtained by inputting the second characteristic amount to the 10prediction model, and a prediction result obtained by inputting the input data to the prediction model”, such that other than reciting “control unit”, calculating a difference between threshold values and prediction results may be performed by a mathematical calculation. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1

Claim 9 recites the information processing apparatus according to claim 1, wherein the control unit calculates, as the 15contribution of the first characteristic amount and the second characteristic amount, a difference between an average value of the prediction results, and the prediction result obtained by inputting only one characteristic amount of a calculation target of the 20contribution to the prediction model. At Step 2A Prong 1, Dependent claim 9 recites mathematical process “calculates, as the 15contribution of the first characteristic amount and the second characteristic amount, a difference between an average value of the prediction results, and the prediction result obtained by inputting only one characteristic amount of a calculation target of the 20contribution to the prediction model”, such that other than reciting “control unit”, calculating a difference between an average value of prediction results and obtained results may be performed by a mathematical calculation. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1

Claim 10 recites the information processing apparatus according to claim 1, wherein the control unit calculates, as the contribution of the first characteristic amount and the 25second characteristic amount, a difference between the prediction result obtained by inputting the first characteristic amount and the second characteristic amount to the prediction model, and the prediction result obtained by removing a characteristic amount of a 30calculation target of the contribution from the first characteristic amount and the second characteristic70 SP370930WO00amount and then inputting the resultant first characteristic amount and the resultant second characteristic amount to the prediction model. At Step 2A Prong 1, Dependent claim 10 recites mathematical process “calculates, as the contribution of the first characteristic amount and the 25second characteristic amount, a difference between the prediction result obtained by inputting the first characteristic amount and the second characteristic amount to the prediction model, and the prediction result obtained by removing a characteristic amount of a 30calculation target of the contribution from the first characteristic amount and the second characteristic70 SP370930WO00amount and then inputting the resultant first characteristic amount and the resultant second characteristic amount to the prediction model”, such that other than reciting “control unit”, calculating a difference between the prediction result obtained by inputting the first and second characteristic amounts and the prediction result obtained by removing a characteristic amount may be performed by a mathematical calculation. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 11 recites the information processing apparatus according to claim 1, wherein the non-linear model is a neural network. At Step 2A Prong 1, Dependent claim 11 is just another element specifying the type of non-linear model to be used, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 12 recites the information processing apparatus according to claim 1, wherein the input data includes data of a 10plurality of data items. At Step 2A Prong 1, Dependent claim 12 is just another element specifying the types and volume of input data, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Independent Claim 13 recites substantially the same limitations as Claim 1, in the form of a method executed by a processor, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 6, in the form of a method executed by a processor, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 7, in the form of a method executed by a processor, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 8, in the form of a method executed by a processor, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 9, in the form of a method executed by a processor, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 10, in the form of a method executed by a processor, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Independent Claim 19 recites substantially the same limitations as Claim 1, in the form of a program for causing a computer to function as a control unit, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-5, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta et al. (hereinafter Dutta) (US PG-PUB 20110307303).
	Regarding Claim 1, Dutta teaches an information processing apparatus comprising: 
a control unit (Dutta, Par. [0037], “In certain embodiments, processor 22, predictive analytic module 16, and other functional modules 18 may be implemented as separate physical and logical units or may be implemented in a single physical and logical unit. Furthermore, in some embodiments, processor 22, predictive analytic module 16, and other functional modules 18 may be implemented in hardware, or as any suitable combination of hardware and software.”, thus, a processor is present to implement various processes and drive execution of the data mining tool and predictive analytic module to extract data and generate predictions) configured to extract a first 5characteristic amount positively contributing to a prediction result by a prediction model configured by a non-linear model (Dutta, Par. [0051], “The predicted performance of an employee predicts a future value of a worker based on their actual performance as well as all the other attributes outlined in Table 1. In one embodiment, the future performance or value of an employee is predicted using a regression technique such as Support Vector Machine ("SVM").”, thus, a non-linear model/Support Vector Machine (SVM) is able to configure the prediction model) and a second characteristic amount negatively contributing to the prediction result, from among characteristic amounts of input data input to the 10prediction model (Dutta, Par. [0026], “In one example, the system is able to mine existing worker data using data mining tools in order to predict a worker's risk of leaving and the future performance levels of the current workforce. Additionally, the system, via the data mining tool, can identify the top reasons that contribute positively or negatively in deriving the prediction value. In other words, the system can identify the specific attributes that most contribute to the prediction”, therefore, characteristic amounts are extracted by the data mining tool and are used as an input into a prediction model where the system may identify positive and negative contributions based on characteristic amount. Table 1 also illustrates attributes that may be used to compile predictions).

Regarding Claim 2, Dutta teaches the information processing apparatus according to claim 1, wherein the control unit generates output information indicating that the first characteristic 15amount positively contributes to the prediction result and the second characteristic amount negatively contributes to the prediction result (Dutta, Par. [0062], “FIG. 8a illustrates an example of a pop-up dialogue box 800 that shows details related to an individual worker. In one embodiment, pop-up dialogue box 800 shows additional details related to the predicted attrition and predicted performance. For example, pop-up dialogue box 800 may list the worker's name, position, manager, location, predicted performance, current performance rating, predicted attrition, and risk of loss. Pop-up dialogue box 800 may also include a table 810 that illustrates contributing factors for the predicted attrition or performance, the current value of that factor, and the level of contribution of that factor (whether negative or positive) to the predicted attrition or performance.”, thus, output information is generated in the dialogue box which indicates the first and second characteristic amounts which respectfully positively and negatively contributes to the prediction result).

Regarding Claim 3, Dutta teaches the information processing apparatus according to 20claim 2, wherein the output information includes information indicating a contribution of the first characteristic amount and a contribution of the second characteristic amount (Dutta, Fig. 8a, both of which depicts an example pop-up dialogue box that shows various details related to a worker and characteristics which indicate contribution of each characteristic amount, as shown by label 810 indicating contributing factors for predicted attrition for performance).

Regarding Claim 4, Dutta teaches the information processing apparatus according to claim 3, wherein the output information includes a graph quantitatively illustrating the contribution of the first characteristic amount and the contribution of the second characteristic amount (Dutta, Par. [0063], “FIG. 8b illustrates another example of a pop-up dialogue box 801 that shows details related to a worker or team. In this example, pop-up dialogue box 801 shows the details related to a team including the team manager, average predicted performance, average predicted attrition, and the total number of workers in the team. Pop-up dialogue box 801 may also include a graph that illustrates the topmost positive contributing factors to attrition and/or the topmost positive contributing factors to performance. In other embodiments, pop-up dialogue box 801 may illustrate a graph of the topmost negative contributing factors to attrition and/or the topmost negative contributing factors to performance.”, therefore the output information includes a graph which illustrates the contribution of the first and second characteristic amounts as depicted in Figure 8b).

Regarding Claim 5, Dutta teaches the information processing apparatus according to68 SP370930WO00 claim 3, wherein the output information includes a sentence generated on a basis of the first characteristic amount and the contribution of the first characteristic amount, and/or the second characteristic amount and the 5contribution of the second characteristic amount (Dutta, Par. [0061], “FIG. 7 illustrates a more detailed representation of chart view 510, 530, or 610, for example. As shown in FIG. 7, a window 700 with additional detail is shown, for example, when a cursor is hovered over a worker's depiction in chart view 510, 530, or 610. Window 700 may include information such as the worker's name, the worker's average predicted performance as a percentage, and the worker's average predicted attrition as a percentage.”, thus, as depicted in Figure 7, descriptions/sentences are generated based on the first and second characteristic amounts and corresponding contributions. The predicted performance and attrition percentages are listed and further in Figure 8a and 8b the contributing factors that went into the prediction are disclosed).

Regarding Claim 12, Dutta teaches the information processing apparatus according to claim 1, wherein the input data includes data of a 10plurality of data items (Dutta, Par. [0006], “According to one embodiment, a computer-implemented method for predicting a future characteristic of a worker is provided. The method includes collecting a plurality of attributes associated with each of a plurality of workers, applying a data mining tool to the attributes to identify a pattern between the attributes and a future characteristic of the workers, and using the identified pattern to predict the future characteristic of a worker. In one example, the future characteristic is the future performance of the worker and/or the likelihood that the worker leaves at some point in the future.”, thus a plurality of attributes/data items are included in the input data, which is also illustrated by Fig. 2 label 200 and Fig. 3 label 300).

Regarding Claim 13, Dutta teaches an information processing method executed by a processor (Dutta, Par. [0029], “FIG. 1 illustrates a block diagram of a system 10 that may implement one embodiment of the invention. System 10 includes a bus 12 or other communications mechanism for communicating information between components of system 10. System 10 also includes a processor 22, coupled to bus 12, for processing information and executing instructions or operations. Processor 22 may be any type of general or specific purpose processor. System 10 further includes a memory 14 for storing information and instructions to be executed by processor 22.”, thus, a processor is disclosed for processing information), the method comprising: 
extracting a first characteristic amount positively 15contributing to a prediction result by a prediction model configured by a non-linear model (Dutta, Par. [0051], “The predicted performance of an employee predicts a future value of a worker based on their actual performance as well as all the other attributes outlined in Table 1. In one embodiment, the future performance or value of an employee is predicted using a regression technique such as Support Vector Machine ("SVM").”, thus, a non-linear model/Support Vector Machine (SVM) is able to configure the prediction model) and a second characteristic amount negatively contributing to the prediction result, from among characteristic amounts of input data input to the prediction model (Dutta, Par. [0026], “In one example, the system is able to mine existing worker data using data mining tools in order to predict a worker's risk of leaving and the future performance levels of the current workforce. Additionally, the system, via the data mining tool, can identify the top reasons that contribute positively or negatively in deriving the prediction value. In other words, the system can identify the specific attributes that most contribute to the prediction”, therefore, characteristic amounts are extracted by the data mining tool and are used as an input into a prediction model where the system may identify positive and negative contributions based on characteristic amount. Table 1 also illustrates attributes that may be used to compile predictions).

Claim 19 recites substantially the same limitations as Claim 1, in the form of a program, therefore it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 6-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (hereinafter Dutta) (US PG-PUB 20110307303), in view of Olden et al. (hereinafter Olden) (“Illuminating the “black box”: a randomization approach for understanding variable contributions in artificial neural networks”).
Regarding Claim 6, Dutta teaches the information processing apparatus of claim 1, as well as the control unit as claimed (See Dutta Par. [0037]). Dutta does not teach the rest of the claim language. Olden teaches:
10obtains a first weight and a second weight for minimizing a loss function (Olden, Pgs. 147-148, “The randomization test can also be used as a variable selection method for removing input and hidden neurons for which incoming or outgoing connection weights are not significantly different from random. For example, no significant weights originate from maximum depth, volume and shoreline perimeter input neurons in Fig. 5 (= 0.05), indicating that these variables do not contribute significantly to predicted values of species richness. These neurons (i.e. predictor variables) could be removed from the analysis with little loss of predictive power. Similarly, hidden neurons lacking connections to significant weights could also be removed (this does not occur in our empirical example, but see Olden and Jackson,2001)”, therefore weights are obtained in order to minimize loss) including 
a first term having a smaller loss as the input data to which the first weight is applied more positively contributes to the prediction result (Olden, Pg. 139, Section 4.2.1 Neural Interpretation Diagram, “Recently, a number of investigators have advocated using axon connection weights to interpret predictor variable contributions in neural networks (e.g. Aoki and Komatsu, 1999; Chen and Ware, 1999). Ozesmi and Ozesmi (1999) proposed the Neural Interpretation Diagram (NID) for providing a visual interpretation of the connection weights among neurons, where the relative magnitude of each connection weight is represented by line thickness (i.e. thicker lines representing greater weights) and line shading represents the direction of the weight (i.e. black lines representing positive, excitatory signals and gray lines representing negative, inhibitor signals). Tracking the magnitude and direction of weights between neurons enables researchers to identify individual and interacting effects of the input variables on the output. Fig. 1 illustrates the NID for the empirical example and shows the relative influence of each habitat factor in predicting fish species richness. The relationship between the inputs and outputs is determined in two steps since there are input-hidden layer connections and hidden-output layer connections. Positive effects of input variables are depicted by positive input-hidden and positive hidden-output connection weights, or negative input-hidden and negative hidden-output connection weights.”, thus, the first weight that is applied more positively contributes to the prediction result), and 
15a second term having a smaller loss as the input data to which the second weight is applied more negatively contributes to the prediction result (Olden, Pgs. 139-140, “Negative effects of input variables are depicted by positive input-hidden and negative hidden-output connection, weights, or by negative input-hidden and positive hidden-output connection weights. Therefore, the multiplication of the two connection weight directions (positive or negative) indicates the effect that each input variable has on the output variable. Interactions among predictor variables can be identified as input variables with opposing connection weights entering the same hidden neuron”, therefore, a second weight that is applied more negatively contributes to the prediction result)
extracts a characteristic amount not removed with the first weight as the first characteristic amount (Olden, Pg. 146, Fig. 5, “Fig. 5. NID after non-significant input-hidden-output connection weights are eliminated using the randomization test (i.e.
connection weights statistically different from zero based on =0.05 and =0.10). The thickness of the lines joining neurons is proportional to the magnitude of the connection weight, and the shade of the line indicates the direction of the interaction between
neurons: black connections are positive (excitator) and gray connections are negative (inhibitor). Black input neurons indicate habitat variables that have an overall positive influence on species richness, and gray input neurons indicate an overall negative
influence on species richness (based on overall connection weights)”, therefore, characteristic amounts that positively contribute to the species richness with a black input neuron, are considered as the first characteristic amount), and 
20extracts a characteristic amount not removed with the second weight as the second characteristic amount (Olden, Pg. 146, Fig. 5, “Fig. 5. NID after non-significant input-hidden-output connection weights are eliminated using the randomization test (i.e.
connection weights statistically different from zero based on =0.05 and =0.10). The thickness of the lines joining neurons is proportional to the magnitude of the connection weight, and the shade of the line indicates the direction of the interaction between
neurons: black connections are positive (excitator) and gray connections are negative (inhibitor). Black input neurons indicate habitat variables that have an overall positive influence on species richness, and gray input neurons indicate an overall negative
influence on species richness (based on overall connection weights)”, therefore, characteristic amounts that negatively contribute to the species richness with a gray input neuron, are considered as the second characteristic amount).

Dutta does not explicitly disclose obtaining a first weight and a second weight for minimizing a loss function including a first term having a smaller loss as the input data to which the first weight is applied more positively contributes to the prediction result, and  15a second term having a smaller loss as the input data to which the second weight is applied more negatively contributes to the prediction result, extracts a characteristic amount not removed with the first weight as the first characteristic amount, and  20extracts a characteristic amount not removed with the second weight as the second characteristic amount. However, Olden teaches obtaining a first weight and a second weight for minimizing a loss function (Olden, Pgs. 147-148, “The randomization test can also be used as a variable selection method for removing input and hidden neurons for which incoming or outgoing connection weights are not significantly different from random. For example, no significant weights originate from maximum depth, volume and shoreline perimeter input neurons in Fig. 5 (= 0.05), indicating that these variables do not contribute significantly to predicted values of species richness. These neurons (i.e. predictor variables) could be removed from the analysis with little loss of predictive power. Similarly, hidden neurons lacking connections to significant weights could also be removed (this does not occur in our empirical example, but see Olden and Jackson,2001)”, therefore weights are obtained in order to minimize loss) including a first term having a smaller loss as the input data to which the first weight is applied more positively contributes to the prediction result (Olden, Pg. 139, Section 4.2.1 Neural Interpretation Diagram, “Recently, a number of investigators have advocated using axon connection weights to interpret predictor variable contributions in neural networks (e.g. Aoki and Komatsu, 1999; Chen and Ware, 1999). Ozesmi and Ozesmi (1999) proposed the Neural Interpretation Diagram (NID) for providing a visual interpretation of the connection weights among neurons, where the relative magnitude of each connection weight is represented by line thickness (i.e. thicker lines representing greater weights) and line shading represents the direction of the weight (i.e. black lines representing positive, excitatory signals and gray lines representing negative, inhibitor signals). Tracking the magnitude and direction of weights between neurons enables researchers to identify individual and interacting effects of the input variables on the output. Fig. 1 illustrates the NID for the empirical example and shows the relative influence of each habitat factor in predicting fish species richness. The relationship between the inputs and outputs is determined in two steps since there are input-hidden layer connections and hidden-output layer connections. Positive effects of input variables are depicted by positive input-hidden and positive hidden-output connection weights, or negative input-hidden and negative hidden-output connection weights.”, thus, the first weight that is applied more positively contributes to the prediction result), and  15a second term having a smaller loss as the input data to which the second weight is applied more negatively contributes to the prediction result (Olden, Pgs. 139-140, “Negative effects of input variables are depicted by positive input-hidden and negative hidden-output connection, weights, or by negative input-hidden and positive hidden-output connection weights. Therefore, the multiplication of the two connection weight directions (positive or negative) indicates the effect that each input variable has on the output variable. Interactions among predictor variables can be identified as input variables with opposing connection weights entering the same hidden neuron”, therefore, a second weight that is applied more negatively contributes to the prediction result), extracts a characteristic amount not removed with the first weight as the first characteristic amount, and  20extracts a characteristic amount not removed with the second weight as the second characteristic amount (Olden, Pg. 146, Fig. 5, “Fig. 5. NID after non-significant input-hidden-output connection weights are eliminated using the randomization test (i.e. connection weights statistically different from zero based on =0.05 and =0.10). The thickness of the lines joining neurons is proportional to the magnitude of the connection weight, and the shade of the line indicates the direction of the interaction between neurons: black connections are positive (excitator) and gray connections are negative (inhibitor). Black input neurons indicate habitat variables that have an overall positive influence on species richness, and gray input neurons indicate an overall negative influence on species richness (based on overall connection weights)”, therefore, characteristic amounts that positively contribute to the species richness with a black input neuron are considered as the first characteristic amount while characteristic amounts that negatively contribute to the species richness with a gray input neuron, are considered as the second characteristic amount). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus and control unit as disclosed by Dutta to include the first and second weights to minimize a loss function and correlate to the positive and negative contributions of the prediction result as disclosed by Olden. One of ordinary skill in the art would have been motivated to make this modification to produce an information processing apparatus/control unit paired with the ability to assign weights to positive and negative contributions, such that the contributions of each characteristic amount are apparent and able to depict the impact on the given prediction to increase functionality of the prediction model (Olden, Pg. 137, Section 3, Interpreting neural-network connection weights: an important caveat, “In the neural network, the connection weights between neurons are the links between the inputs and the outputs, and therefore are the links between the problem and the solution. The relative contributions of the independent variables to the predictive output of the neural network depend primarily on the magnitude and direction of the connection weights. Input variables with larger connection weights represent greater intensities of signal transfer, and therefore are more important in the prediction process compared to variables with smaller weights. Negative connection weights represent inhibitory effects on neurons (reducing the intensity of the incoming signal) and decrease the value of the predicted response, whereas positive connection weights represent excitatory effects on neurons (increasing the intensity of the incoming signal) and increase the value of the predicted response”)


Regarding Claim 7, Dutta in view of Olden teaches the information processing apparatus according to claim 6, wherein 
25the control unit minimizes the loss function under a predetermined constraint condition (Olden, Pgs. 147-148, “The randomization test can also be used as a variable selection method for removing input and hidden neurons for which incoming or outgoing connection weights are not significantly different from random. For example, no significant weights originate from maximum depth, volume and shoreline perimeter input neurons in Fig. 5 (= 0.05), indicating that these variables do not contribute significantly to predicted values of species richness. These neurons (i.e. predictor variables) could be removed from the analysis with little loss of predictive power. Similarly, hidden neurons lacking connections to significant weights could also be removed (this does not occur in our empirical example, but see Olden and Jackson,2001)”, therefore weights are obtained in order to minimize loss), and 
the predetermined constraint condition includes a number of the first characteristic amounts being equal to or smaller than a first threshold value and a number of 30the second characteristic amounts being equal to or smaller than a second threshold value (Olden, Pg. 143, Section 4.2.4 Randomization test for artificial neural networks, “The statistical significance of each input-hidden-output connection weight, overall connection weight and relative importance of each input variable (e.g. observed cA1, observed c1 and observed RI1) can be calculated as the proportion of randomized values (e.g. randomized cA1, randomized c1 and randomized RI1), including the observed, whose value is equal to or more extreme than the observed values.”, therefore, the constraint condition would include a number of first and second characteristic amounts which have a calculated proportion of randomized values/thresholds whose values are equal to or more extreme than the observed values/characteristic amounts)
The reasons of obviousness have been noted in the rejection of Claim 6 above and applicable herein.

Regarding Claim 8, Dutta in view of Olden teaches the information processing apparatus according to claim 7, wherein the predetermined constraint condition further includes a difference being equal to or smaller 5than a third threshold value, the difference being between a difference between a prediction result obtained by inputting the first characteristic amount to the prediction model and a prediction result obtained by inputting the second characteristic amount to the 10prediction model, and a prediction result obtained by inputting the input data to the prediction model (Olden, Pg. 140, Section 4.2.2 Garson’s algorithm, “Garson (1991) proposed a method, later modified by Goh (1995), for partitioning the neural network connection weights in order to determine the relative importance of each input variable in the network (see Box 1 for a summary of the protocol). This approach has been used in a number of ecological studies, including Mastrorillo et al. (1997b, 1998), Gozlan et al. (1999), Aurelle et al. (1999), Brosse et al. (1999, 2001). It is important to note that Garson’s algorithm uses the absolute values of the connection weights when calculating variable contributions, and therefore does not provide the direction of the relationship between the input and output variables. Fig. 2 illustrates the results from our empirical example, highlighting the relative importance of the habitat variables. Predictor contributions ranged from 6 to 18%, with lake area and elevation exhibiting the strongest relationships with predicted species richness, and lake volume and pH showing the weakness relationship.”, thus, the characteristic amounts and input data are inputted into the prediction model. Figure 2 illustrates the relative importance of each characteristic and illustrates the differences between first and second characteristic alongside input data, and highlights the predictor contributions relationships between each characteristic)
The reasons of obviousness have been noted in the rejection of Claim 6 above and applicable herein.

Regarding Claim 9, Dutta teaches the information processing apparatus of claim 1. The rest of the claim language is taught by Dutta in view of Olden wherein the control unit calculates, as the 15contribution of the first characteristic amount and the second characteristic amount, a difference between an average value of the prediction results, and the prediction result obtained by inputting only one characteristic amount of a calculation target of the 20contribution to the prediction model (Olden, Pg. 141, Section 4.2.3 Sensitivity Analysis, “Relationships between each input variable and the response can be examined for each summary measure, or the calculated response can be averaged across the summary measures. Holding the input variables constant at a small number of values provides a more manageable sensitivity analysis, yet still requires a great deal of the time because each value of the input variable must be examined.”, thus, an average value of prediction results/calculated response is obtained and may be compared against the corresponding result of inputted variables into the prediction model).
The reasons of obviousness have been noted in the rejection of Claim 6 above and applicable herein.

Regarding Claim 10, Dutta teaches the information processing apparatus of claim 1. The rest of the claim language is taught by Dutta in view of Olden wherein the control unit calculates, as the contribution of the first characteristic amount and the 25second characteristic amount, a difference between the prediction result obtained by inputting the first characteristic amount and the second characteristic amount to the prediction model (Olden, Pgs. 145-147, “Using results of the randomization test, we removed non-significant connection weights from the NID (originally shown in Fig. 1), resulting in Fig. 5 which illustrates only connection weights that were statistically significantly different from random at = 0.05 and = 0.10. Focusing on hidden neuron C in Fig. 5 (= 0.10), it is apparent that as maximum depth and shoreline perimeter increase, and growing-degree days decreases, species richness increases in the study lakes. Furthermore, interactions among habitat factors can be identified as input variables with contrasting connection weights (i.e. opposite directions) entering the same hidden neuron. For example, in examining hidden neuron D it is evident that lake shoreline perimeter interacts with lake elevation. An increase in lake elevation decreases predicted species richness; however, this negative effect weakens as shoreline perimeter increases. Therefore, there is an interaction between lake elevation and shoreline perimeter in that high elevation lakes with convoluted shorelines have greater species richness compared to high elevation lakes with simple shorelines. The NID also identifies input variables that do not interact, for example lake volume, because this variable does not exhibit significant weights with contrasting effects at any single hidden neuron with any of the other variables.”, thus, the relationship between first and second characteristic amounts are highlighted, and interactions/differences between the first and second characteristic amounts may result in different contributions/relative importance) and the prediction result obtained by removing a characteristic amount of a 30calculation target of the contribution from the first characteristic amount and the second characteristic70 SP370930WO00amount and then inputting the resultant first characteristic amount and the resultant second characteristic amount to the prediction model (Olden, Pgs. 147-148, “The randomization test can also be used as a variable selection method for removing input and hidden neurons for which incoming or outgoing connection weights are not significantly different from random. For example, no significant weights originate from maximum depth, volume and shoreline perimeter input neurons in Fig. 5 (=0.05), indicating that these variables do not contribute significantly to predicted values of species richness. These neurons (i.e. predictor variables) could be removed from the analysis with little loss of predictive power. Similarly, hidden neurons lacking connections to significant weights could also be removed (this does not occur in our empirical example, but see Olden and Jackson, 2001). In summary, a randomization approach to neural networks can aid greatly in the identification and interpretation of direct and indirect (i.e. interaction between input variables) contributions of input variables in ANNs. We refer the reader to Olden (2000), Olden and Jackson (2001) for additional studies using the randomization test”, therefore, input and hidden neurons may be removed accordingly dependent on the prediction result obtained, and the resultant first and second may be inputted into the prediction model again with little loss of predictive power)
The reasons of obviousness have been noted in the rejection of Claim 6 above and applicable herein.

Regarding Claim 11, Dutta teaches the information processing apparatus of claim 1. The rest of the claim language is taught by Dutta in view of Olden wherein the non-linear model is a neural network (Olden, Abstract, “Next, we propose and demonstrate a randomization approach for statistically assessing the importance of axon connection weights and the contribution of input variables in the neural network. This approach provides researchers with the ability to eliminate
null-connections between neurons whose weights do not significantly influence the network output (i.e. predicted response variable), thus facilitating the interpretation of individual and interacting contributions of the input variables in the network. Furthermore, the randomization approach can identify variables that significantly contribute to network predictions, thereby providing a variable selection method for ANNs. We show that by extending randomization approaches to ANNs, the ‘‘black box’’ mechanics of ANNs can be greatly illuminated. Thus, by
coupling this new explanatory power of neural networks with its strong predictive abilities, ANNs promise to be a valuable quantitative tool to evaluate, understand, and predict ecological phenomena”, therefore the non-linear model used may be a neural network).

	Dutta does not explicitly disclose the non-linear model as a neural network. However, Olden teaches the non-linear model as a neural network (Olden, Abstract, “Next, we propose and demonstrate a randomization approach for statistically assessing the importance of axon connection weights and the contribution of input variables in the neural network. This approach provides researchers with the ability to eliminate null-connections between neurons whose weights do not significantly influence the network output (i.e. predicted response variable), thus facilitating the interpretation of individual and interacting contributions of the input variables in the network. Furthermore, the randomization approach can identify variables that significantly contribute to network predictions, thereby providing a variable selection method for ANNs. We show that by extending randomization approaches to ANNs, the ‘‘black box’’ mechanics of ANNs can be greatly illuminated. Thus, by coupling this new explanatory power of neural networks with its strong predictive abilities, ANNs promise to be a valuable quantitative tool to evaluate, understand, and predict ecological phenomena”, therefore the non-linear model used may be a neural network). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus in Claim 1 as disclosed by Dutta, to include the use of a neural network as disclosed by Olden. One of ordinary skill in the art would have been motivated to make this modification to produce an information processing system which utilizes a neural network to enable stronger predictive power compared to conventional approaches (Olden, Pg. 135, Abstract, “With the growth of statistical modeling in the ecological sciences, researchers are using more complex methods, such as artificial neural networks (ANNs), to address problems associated with pattern recognition and prediction. Although in many studies ANNs have been shown to exhibit superior predictive power compared to traditional approaches, they have also been labeled a ‘‘black box’’ because they provide little explanatory insight into the relative influence of the independent variables in the prediction process”)

Claim 14 recites substantially the same limitations as Claim 6, in the form of a method,
therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 7, in the form of a method,
therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 8, in the form of a method,
therefore it is rejected under the same rationale.


Claim 17 recites substantially the same limitations as Claim 9, in the form of a method,
therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 10, in the form of a method,
therefore it is rejected under the same rationale.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (US Patent 11,250,340) disclosed determining top feature contributors and influencers om machine learned predictive models.
Bach et al. (US PG-PUB 20180018553) disclosed assigning relevance scores to a set of items onto which an artificial neural network is applied.
Ma et al. (US PG-PUB 20180300600) disclosed an apparatus to optimize a convolutional neural network including pruning logic to optimize a list of instructions by eliminating branches that comprise a zero weight value.
Jost et al. (US Patent 5,361,201) disclosed systems and method for generating estimates of real estate values using a predictive model paired to a neural network, that identifies positive and negative contributions to the prediction.
Gasking et al. (US PG-PUB 20190052722) disclosed determining reputational scores that are calculated as positive and negative contributions and used as a predictor that an entity will be successful in future events. 
Strumbelj et al. (“Explaining prediction models and individual predictions with feature contributions”) disclosed methods for explaining prediction models, including positive and negative contributions.
Zintgraf et al. (“Visualizing deep neural network decisions: Prediction difference analysis”) disclosed methods for visualizing the response of a deep neural network and includes positive and negative relevance values.
Limsombunchai et al. (“House Price Prediction: Hedonic Price Model vs. Artificial Neural Network”) disclosed a comparison of the predictive power of the hedonic model with an artificial neural network model on predicting house prices. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145